Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 10, 2017

The Court of Appeals hereby passes the following order:

A16A2165. EDDIE LOU MORRIS v. KIRK DEMETROPS et al.

       In 2014, Eddie Lou Morris obtained default judgments in the amount of
$517,185.20, plus interest, against Pro Properties, Inc. (“PPI”), Mortgage Investment
Associates, Inc. (“MIA”), and Morningside Mortgage Management (“MMM”). In
2015, Morris filed a petition for “proper corporation/partnership dissolution” and
post-judgment discovery against those three business entities, as well as William
Kelly Crow and David U. Crosby. Documents attached to the petition showed that
Crosby incorporated and was the initial registered agent and sole board member for
PPI and MIA, and that Crow was an officer of MIA. In addition to the named
defendants, Morris also served a copy of the petition on Kirk Demetrops and
Raymond Rivardo, who were listed as board members in MIA’s articles of
incorporation.
       Crow, Crosby, Demetrops, and Rivardo filed motions to dismiss the petition,
alleging that they could not be held individually liable for any of Morris’s claims.
Following a hearing, the trial court entered an order granting the motions, and Morris
appealed. We erroneously dismissed the appeal as untimely, but reinstated it after
Morris filed a motion for reconsideration. We now dismiss the appeal for a different
reason – because the trial court’s order was not final.
       “In cases involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment. In such circumstances, there must be an express determination
under OCGA § 9–11–54(b) or there must be compliance with the interlocutory appeal
requirements of OCGA § 5–6–34 (b). Where neither of these code sections [is]
followed, the appeal is premature and must be dismissed.” (Punctuation omitted.)
Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663) (2015), citing
Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989).
      Here, the trial court’s dismissal order was not a final order because it did not
address Morris’s claims against PPI, MIA, or MMM.1 Further, the trial court did not
direct the entry of final judgment in accordance with OCGA § 9-11-54 (b).2
Consequently, Morris could appeal the order only by following the interlocutory
appeal procedure set forth in OCGA § 5-6-34 (b). See Shoenthal, 333 Ga. App. at
730. Morris’s failure to follow that procedure deprives us of jurisdiction over this
direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        None of these entities has filed an answer or other responsive pleading in this
case. The record shows that MIA and MMM were administratively dissolved in 2008
and 2010, respectively. A dissolved corporation, however, retains the capacity to
“wind up and liquidate its business and affairs,” OCGA § 14-2-1421 (c), including
“[d]ischarging or making provision for discharging its liabilities,” OCGA § 14-2-
1405 (3). Thus, the administrative dissolutions do not affect the pendency of
Morris’s claims against those entities. We express no opinion, at this juncture, on the
merits of Morris’s claims against any of the defendants.
      2
       Although the order was stamped “FINAL ORDER,” that stamp, by itself, does
not constitute entry of a final judgment under OCGA § 9-11-54 (b).